        Case 1:20-cv-00553-WJ-JFR Document 53 Filed 02/09/21 Page 1 of 3




                             IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF NEW MEXICO

BARBARA ANDERSEN,

                Plaintiff,

v.                                                                      No. 1:20-cv-00553-WJ-JFR

FORREST FENN and
FNU LNU,

                Defendants.

                 MEMORANDUM OPINION AND ORDER OF DISMISSAL

        THIS MATTER comes before the Court on Plaintiff’s Motion to Voluntarily Dismiss

With Leave to Reinstate or, Alternatively, Motion to Stay, Doc. 50, filed January 25, 2021.

        Plaintiff filed this case against Forrest Fenn and an unknown defendant. Mr. Fenn, who

allegedly hid a treasure in the Rocky Mountains and published a poem with clues to the location

of the treasure, died after the filing of this lawsuit. Plaintiff alleges that she had solved the clues

to the location of the treasure, but the unknown defendant hacked her computer and found the

treasure before Plaintiff could. Plaintiff states that the person that supposedly found the treasure

may be “pranking” Plaintiff. Plaintiff also states that she cannot currently return to New Mexico,

where she believes Fenn hid the treasure, and asks the Court “for time to return to New Mexico so

that she can revisit her area.” Plaintiff "requests that this Court either (a) grant [Plaintiff] leave to

voluntarily dismiss with express language in the order that Andersen is given leave to re-file and

that res judicata will not bar her if she needs to re-file this litigation or (b) that [Plaintiff's]

alternative request to stay this litigation be granted.” Motion at 2. No responses opposing the

Motion have been filed.
      Case 1:20-cv-00553-WJ-JFR Document 53 Filed 02/09/21 Page 2 of 3




IT IS ORDERED that:

     (i)    Plaintiff’s Motion to Voluntarily Dismiss With Leave to Reinstate or, Alternatively,

            Motion to Stay, Doc. 50, filed January 25, 2021, is GRANTED in part. This case

            is DISMISSED without prejudice.

     (ii)   The following pending motions are DENIED as moot:

            (a) Motion to Strike Dockets 34 Through 36, Doc. 38, filed December 8, 2020.

            (b) Motion to Preserve Evidence and, Further, to Allow Andersen to Subpoena

               Third Party Dal Neitzel for Records, Doc. 40, filed December 10, 2020.

            (c) Motion to Compel or, Alternatively, Contempt Against the Estate of Forrest

               Fenn, Doc. 42, filed December 15, 2020.

            (d) Amended Motion to Compel or, Alternatively, Contempt Against the Estate of

               Forrest Fen, Doc. 43, filed December 15, 2020.

            (e) Motion to Publish Dockets 34 Through 36 and 41 in the Public Record Prior to

               Striking Same, Doc. 44, filed December 18, 2020.

            (f) Motion to Withdraw (a) Motion to Issue Subpoena to Dal Neitzel [Dkt 40] and

               (b) Motion to Publish Dkt Entries 34-36 and 41 [Dkt 44], Doc. 45, filed

               December 26, 2020.

            (g) Motion for Leave to File Second Amended Complaint Against Jack Stuef as

               Substitute Defendant for the Previously Named “Unknown Defendant,”

               Doc. 48, filed December 30, 2020.

            (h) Motion to Request a Telephonic Hearing Relative to the Pending Motion to

               Voluntarily Dismiss or, Alternatively, Stay, Doc. 52, filed February 2, 2021.




                                                 2
Case 1:20-cv-00553-WJ-JFR Document 53 Filed 02/09/21 Page 3 of 3




                             ________________________________________
                             WILLIAM P. JOHNSON
                             CHIEF UNITED STATES DISTRICT JUDGE




                                  3
